PER CURIAM.
This is an appeal from an order of the circuit court in Dade County, transferring a negligence action to the civil court of record, upon a determination by the trial judge of lack of jurisdiction based on insufficiency of the amount involved. The order appealed from was interlocutory. The appeal was improvidently filed because interlocutory appeals in common-law actions are limited to those from orders “relating to venue or jurisdiction over the person.” Rule 4.2, subd. a, Florida Appellate Rules, 31 F.S.A.
As authorized by.§ 59.45, Fla.Stat., F.S. A., we have treated the appeal as a petition for certiorari, which is the appropriate procedure for review of such an order of transfer (Tantillo v. Miliman, Fla.1956, 87 So.2d 413), and upon consideration thereof, certiorari is denied.
It is so ordered.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.